Citation Nr: 1130670	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  06-19 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent disabling for degenerative disc disease of the cervical spine with history of headaches.

2.  Entitlement to an evaluation in excess of 10 percent disabling for intervertebral disc disease of the lumbar spine with spondylosis. 

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1969, and from August 1971 to October 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2004 RO decision, which denied a claim for an evaluation in excess of 20 percent disabling for the Veteran's service-connected degenerative disc disease of the cervical spine with history of headaches, and increased the evaluation of the Veteran's service-connected intervertebral disc disease of the lumbar spine with spondylosis from 0 percent to 10 percent disabling.

These issues were remanded by the Board for further development in April 2008.

In March 2008, a Travel Board hearing was held before the undersigned Veterans Law Judge at the Winston-Salem, North Carolina RO.  A transcript of that proceeding has been associated with the claims folder.

Additionally, the Board notes that the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevents him from working.  In this case, the Veteran has asserted throughout the course of this appeal that he was forced to retire from his previous job due to his spine disabilities.  Accordingly, because the record has raised such a claim, the Board has characterized the issues on appeal as including a claim for entitlement to TDIU.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected degenerative disc disease of the cervical spine with history of headaches is manifested by 1 incapacitating episode for the cervical region lasting up to 2 weeks during a 12-month period, limitation of flexion to greater than 15 degrees but not greater than 30 degrees, complaints of pain, headaches, and cervical radiculopathy.

2.  For the period of July 9, 2003, to May 4, 2009, the Veteran's service-connected intervertebral disc disease of the lumbar spine by spondylosis is manifested by mild limitation of motion, complaints of low back pain, and lumbar radiculopathy.

3.  For the period of May 5, 2009, to the present, the Veteran's service-connected intervertebral disc disease of the lumbar spine with spondylosis is manifested by complaints of low back pain; limitation of motion, to include flexion limited to 55 degrees; and lumbar radiculopathy.

4.  The Veteran's erectile dysfunction is shown to be causally or etiologically related to his service-connected intervertebral disc disease of the lumbar spine with spondylosis.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for service-connected degenerative disc disease of the cervical spine with history of headaches have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5243,
4.124a, Diagnostic Code 8100 (2010).

2.  For the period of July 9, 2003, to May 4, 2009, the criteria for a disability rating in excess of 10 percent for service-connected intervertebral disc disease of the lumbar spine with spondylosis have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5289, 5292, 5295 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

3.  For the period of May 5, 2009, to the present, the criteria for a disability rating of 20 percent, but no more, for service-connected intervertebral disc disease of the lumbar spine with spondylosis have been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5289, 5292, 5295 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

4.  For the period of July 9, 2003, to the present, the criteria for SMC based on loss of use of a creative organ have been met. 38 U.S.C.A. § 1114(k) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.350(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim has been eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in February 2004 and February 2005 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, a March 2006 letter described how disability ratings and effective dates were assigned.    

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and available, relevant VA and private medical records are in the file.  The Board finds that all available records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

With regard to the Veteran's claims for increased ratings for his lumbar and cervical spine disabilities, the Veteran was provided an examination which addressed these claims most recently in May 2009.  There is no objective evidence indicating that there has been a material change in the severity of these service-connected disabilities since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board notes that the Veteran's representative asserted in the June 2011 Informal Hearing Presentation that the evidence of record does not reveal that the Veteran has been examined for additional neurological complications.  However, upon review of the May 2009 VA examination report, the Board finds that the Veteran was examined for neurological complications and such findings were recorded in that examination report.  The Board notes that the examiner reviewed the claims file, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  The Board finds this examination report to be thorough and consistent with contemporaneous medical records.  Therefore, the examination in this case is adequate upon which to base a decision with regard to these claims. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).	

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2010).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2010).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Entitlement to an evaluation in excess of 20 percent disabling for degenerative disc disease of the cervical spine with history of headaches.

The Board notes that the Veteran's service-connected degenerative disc disease of the cervical spine with history of headaches has been assigned a 20 percent evaluation under Diagnostic Code 5243.  The Veteran is seeking a higher rating. 

The schedule for rating spine disabilities was changed, effective September 26, 2003, to provide for the evaluation of all spine disabilities under a new General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243).  Diagnostic codes for all diseases and injuries to the spine were renumbered.  As the Veteran's claim for an increased rating for his cervical spine disability was received January 2004, only the current rating formula must be considered and any regulation changes made prior to the September 26, 2003 changes are irrelevant for the purposes of this claim. 

Under the current General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned for forward flexion of the cervical spine at 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010).

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) (2010).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the cervical spine is 340 degrees.  Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

Most recently, the Veteran underwent a VA spine examination in May 2009. The examiner indicated in a June 2009 addendum that she reviewed the claims file.  At this examination, the Veteran reported that he has neck pain all day every day.  He reported some episodes of blinding pain.  Episodes of incapacitating neck pain have decreased to about once per year since he has been medically retired from his job and does not have physical demands.  The Veteran reported a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  The Veteran reported moderate and constant, daily pain in the cervical spine, which radiates down into both shoulders.  The Veteran reported flare-ups every 2 to 3 weeks, lasting 3 to 7 days.  The Veteran reported that, during the flare-up, he cannot hold his head up or move his neck at all; he has trouble bathing, dressing, and grooming; and requires assistance.  The Veteran reported experiencing 1 incapacitating episode for the cervical region lasting up to 2 weeks during the past 12-month period.  He also reported sensations of cold and crawling on both sides of the neck/shoulders.  He indicated that he has headaches associated with neck pain nearly every day.  The Veteran's gait was noted as normal.  No abnormal spinal curvatures were noted, and the examiner noted no cervical spine ankylosis.  With regard to objective abnormalities of the cervical sacrospinalis, no spasm, atrophy, guarding, or tenderness was noted bilaterally.  Weakness and pain with motion were noted bilaterally.  The examiner noted that there is no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Upon detailed motor examination, elbow flexion, elbow extension, wrist flexion, wrist extension, finger flexors, finger abduction, and thumb opposition were all noted as having active movement against full resistance.  Muscle tone was noted as normal.  Detailed sensory examination revealed that the Veteran's upper extremities were normal to vibration, pain, light touch, and position sense bilaterally.  Detailed reflex examination of the Veteran's biceps, triceps, brachioradialis, and finger jerk were normal bilaterally.  With regard to range of motion of the cervical spine, the Veteran was noted as having a flexion of 0 to 35 degrees, an extension of 0 to 30 degrees, left lateral flexion of 0 to 30 degrees, left lateral rotation of 0 to 60 degrees, right lateral flexion of 0 to 30 degrees, and right lateral rotation of 0 to 60 degrees.  The examiner noted no objective evidence of pain on active range of motion.  The examiner noted that there was objective evidence of pain following repetitive motion.  However, there were no additional limitations after 3 repetitions of range of motion.  The examiner noted that the Veteran stops movement when he feels pain in the cervical spine.  The examiner noted that there is an area of decreased sensation to pinprick and soft touch at the right neck, superior right scapula, the right shoulder, to right chest midway between the nipple and the clavicle.  The examiner noted that there is incapacitating episodes due to invertebral disc syndrome.  The examiner also noted that the Veteran retired in December 2004 due to physical problems related to his cervical spine degenerative disc disease with radiculopathy.  The Veteran also reported having headaches most days, the intensity of which correlated with his neck pain.  The Veteran takes Advil usually 1-2 times per day.  The headaches tend to last for a few hours but have lasted for 2 to 3 days.  He has no vomiting with headaches, and no aura.  He has occasional slight photophobia.  The headaches are not prostrating, and ordinary activity is possible.  The Veteran was diagnosed with musculoskeletal headaches related to cervical spine degenerative disc disease. 

The Board notes that the Veteran also underwent a VA examination in June 2005.  The examiner reviewed the claims file.  The Veteran complained of cervical spine pain with nerve pain extending to the arms producing tingling.  The Veteran complained of pain, weakness, stiffness, fatigability, and lack of endurance.  The Veteran reported that there are no flare-ups and that he is bothered all the time.  He was told to stop work in December 2004.  With regard to range of motion of the cervical spine, the Veteran was noted as having a forward flexion to 30 degrees, a backward flexion to 20 degrees, left lateral flexion to 18 degrees, left lateral rotation to 25 degrees, right lateral flexion to 20 degrees, and right lateral rotation to 48 degrees.  Repetitive motion did not yield changes.  Examination of the cervical spine did not produce tenderness.  The examiner noted that there was pain at the limits of motion of the neck.  There were no postural or neurological abnormalities.  The Veteran's reflexes worked well.  The only incapacitating episode was when he fell off a tank in 1970.  MRI reports have indicated degenerative disc disease at C4-C5, C5-C6, and C6-C7 with radiculopathy at C5.  

The Veteran also underwent VA spine and neurological disorder examinations in April 2004.  At the neurological disorder examination, it was noted that the Veteran had a history of headaches.  He has degenerative disc disease and arthritis of the spine.  When his spine flares up, he will get headaches.  His spine flares up about 8 times per year for about 3 to 6 days each time.  It was noted that, in the past year, the Veteran probably missed 6 weeks of work due to neck pain with the headache.  There will be a pounding headache and he will get some photophobia and lightheadedness.  The Veteran was diagnosed with musculoskeletal headaches secondary to a cervical spine disorder.

At the April 2004 VA spine examination, the Veteran complained of progressively severe pain in the neck, which radiates down both arms and is associated with severe headaches.  He reported that the pain is constant at present but that he has incapacitating episodes on average 8-9 times yearly, at which time he cannot hold up his head without the assistance of his hands and he is bedridden during this period.  The last episode of this nature was 2 months ago, which lasted 5 days.  At these times, he states that the pain is 8/10 in intensity and, in between, he has constant pain, 5/10, which is aggravated by long sitting.  The Veteran reported that he works as a mechanic for the Post Office and states that the neck condition is making this job increasingly difficult, and he is incapacitated, having to lose work an average of one week, 8 to 9 times yearly.  The condition also severely interferes with daily activities.  The Veteran's gait and posture were essentially normal.  With regard to range of motion of the cervical spine, the Veteran was noted as having a forward flexion to 35 degrees, an extension to 5 degrees, left lateral flexion to 30 degrees, left lateral rotation to 60 degrees, right lateral flexion to 25 degrees, and right lateral rotation to 50 degrees.  The Veteran experiences pain at all maximum ranges of motion only.  According to the Veteran's history, the examiner anticipated that, at times of flares, he would have markedly increased pain on motion and limitation of motion, but to what degree, he could not speculate.  Pain at maximum ranges of motion is objectively severe.  The Veteran claims decreased pinprick sensation from the bilateral shoulder areas distally.  The Veteran was diagnosed with degenerative joint disease of the cervical spine, with C5-C6 radiculopathy.  
  
The Board has also reviewed the relevant private and VA treatment records.  In an August 2006 VA treatment record, the Veteran was noted as having cervical radiculopathy.  In a January 2006 private medical record from Fayetteville Pain Center, the Veteran was noted as having decreased range of motion with neck forward flexion, extension, lateral flexion, and rotation.  It was noted that associated symptoms include numbness in the upper arms, forearms, and hands.  The Veteran was diagnosed with radicular arm pain.  In a November 2005 medical record from this same facility, the Veteran was noted as having cervical radiculopathy.  In an August 2004 private medical record from Carolina Neurosurgical Services, the Veteran was noted as having decreased range of motion of the cervical spine, which extends to approximately 20 degrees.  Flexion is performed to approximately 20 degrees.  He has significant difficulty with right lateral tilt and lateral rotation.  It was noted that he does appear clinically to have a C5 radiculopathy.  In an August 2004 private medical record from Cape Fear Valley Health System, Inc., the Veteran was noted as having some range of motion but it is really painful.  In a July 2003 medical record from Cape Fear Neurology Associates, the Veteran was diagnosed with chronic cervical spondylosis with radiculopathy.  

With regard to applying the General Rating Formula for Diseases and Injuries of the Spine, the Veteran was noted at the May 2009 VA examination as having a flexion of 0 to 35 degrees, an extension of 0 to 30 degrees, left lateral flexion of 0 to 30 degrees, left lateral rotation of 0 to 60 degrees, right lateral flexion of 0 to 30 degrees, and right lateral rotation of 0 to 60 degrees.  At the June 2005 VA examination, the Veteran was noted as having a forward flexion to 30 degrees, a backward flexion to 20 degrees, left lateral flexion to 18 degrees, left lateral rotation to 25 degrees, right lateral flexion to 20 degrees, and right lateral rotation to 48 degrees.  At the April 2004 VA examination, the Veteran was noted as having a forward flexion to 35 degrees, an extension to 5 degrees, left lateral flexion to 30 degrees, left lateral rotation to 60 degrees, right lateral flexion to 25 degrees, and right lateral rotation to 50 degrees.  In an August 2004 private medical record from Carolina Neurosurgical Services, the Veteran was noted as having decreased range of motion of the cervical spine, which extends to approximately 20 degrees.  Flexion is performed to approximately 20 degrees. 

As the Veteran was noted as having a forward flexion of the cervical spine to 30 degrees at the June 2005 VA examination, the Veteran has clearly met the criteria for his already assigned 20 percent evaluation under the General Rating Formula for Diseases and Injuries of the Spine.  The Board has considered whether the Veteran's cervical spine disability warrants an increased evaluation in excess of 20 percent for any period of time on appeal.  However, there is no evidence of record that the Veteran has unfavorable or favorable ankylosis of the cervical or entire spine or a limitation of motion of the cervical spine that would meet the criteria for an evaluation greater than 20 percent.  As such, a rating in excess of 20 percent is not warranted under the General Rating Formula for Diseases and Injuries of the Spine for the Veteran's cervical spine disability. 

With regard to applying the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Veteran reported at the May 2009 VA examination that he experienced 1 incapacitating episode for the cervical region lasting up to 2 weeks during the past 12-month period.  A 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  In light of the fact that the examiner at the May 2009 VA examination noted the Veteran as experiencing 1 incapacitating episode for the cervical region lasting up to 2 weeks during the past 12-month period, the Board finds that the Veteran's cervical spine disability meets the criteria for a 20 percent evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The Board notes that, despite the Veteran's assertions throughout the course of this appeal, there is no objective, clinical evidence of record reflecting that the Veteran has been prescribed bedrest by a physician due to incapacitating episodes having a total duration of at least 4 weeks or greater during a 12-month period throughout the course of this appeal.  At the June 2005 VA examination, it was noted that the only incapacitating episode that the Veteran experienced was when he fell off a tank in 1970.  The Board notes that the Veteran reported at the April 2004 VA neurological disorder examination that he had probably missed 6 weeks of work due to neck pain with the headache.  At the April 2004 VA spine examination, he reported that he is incapacitated at times, having to lose work on average of one week, 8 to 9 times yearly.  While the Board has considered the Veteran's assertions regarding being incapacitated and having to miss work, the Board simply finds no clinical evidence of record reflecting that the Veteran was prescribed bedrest by a physician due to his cervical spine disability for at least 4 weeks or more, as required for an evaluation in excess of 20 percent.  Therefore, the Veteran's cervical spine disability does not meet the criteria for an evaluation in excess of 20 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes for any period of time on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  

As the Veteran's cervical spine disability has met the criteria for a 20 percent evaluation under both the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board has considered whether separate 20 percent evaluations may be assigned under both rating criteria.  However, under Diagnostic Code 5243, it is provided that intervertebral disc syndrome (preoperatively or postoperatively) should be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Therefore, separate evaluations cannot be assigned under both the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes for the Veteran's cervical spine disability.  As evaluating the Veteran's cervical spine disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes does not yield a higher rating than that which is assigned under the General Rating Formula for Diseases and Injuries of the Spine, the Board finds that the Veteran's cervical spine disability is appropriately evaluated at 20 percent under the General Rating Formula for Diseases and Injuries of the Spine.  An evaluation in excess of 20 percent is not warranted based on the Veteran's symptoms under either rating criteria, and assigning separate evaluations under both rating criteria is prohibited by the regulations, as discussed above.

The Board also notes that, according to Note (1), any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, must be evaluated separately under the appropriate diagnostic code.  

There is no evidence of record reflecting that the Veteran has bowel impairment or bladder impairment associated with his service-connected cervical spine disability.  However, the Veteran has been noted as having cervical radiculopathy.  Specifically, in a July 2003 medical record from Cape Fear Neurology Associates, the Veteran was diagnosed with chronic cervical spondylosis with radiculopathy.  In an August 2006 VA treatment record, the Veteran was noted as having cervical radiculopathy.  However, at the May 2009 VA examination, upon detailed motor examination, elbow flexion, elbow extension, wrist flexion, wrist extension, finger flexors, finger abduction, and thumb opposition were all noted as having active movement against full resistance.  Muscle tone was noted as normal.  Detailed sensory examination revealed that the Veteran's upper extremities were normal to vibration, pain, light touch, and position sense bilaterally.  Detailed reflex examination of the Veteran's biceps, triceps, brachioradialis, and finger jerk were normal bilaterally.  Therefore, while the Board notes that the Veteran has been diagnosed with cervical radiculopathy, in light of the findings documented in the May 2009 VA examination report, the Board finds that the objective, clinical evidence of record does not reflect that the resulting symptoms related to this radiculopathy are beyond slight in nature, as required to warrant an increased rating under Diagnostic Code 8510.  As such, the Board concludes that a separate 10 percent rating is not warranted for either upper extremity under the criteria of Diagnostic Code 8510 based on mild, incomplete paralysis of the upper radicular group.

With regard to assigning a higher disability rating according to 38 C.F.R. § 4.40 and 4.45, the Board notes that the Veteran has complained of pain, weakness, stiffness, fatigability, and lack of endurance throughout the course of his appeal.  However, it was specifically noted at the May 2009 VA examination that there were no additional limitations after 3 repetitions of range of motion.  It was also noted that the Veteran stopped movement on range of motion testing when he experienced pain, and thus, the range of motion results noted in that report contemplate limitation resulting from pain.  It was also noted at the June 2005 VA examination that repetitive motion did not yield changes.  Therefore, while the Board recognizes that the Veteran is competent to report complaints of pain, weakness, stiffness, fatigability, and lack of endurance, there is simply no objective evidence of record reflecting that the Veteran experiences additional functional loss or limitation of motion due to such symptoms so as to satisfy the criteria for a higher rating.  As such, an increased evaluation cannot be assigned under 38 C.F.R. § 4.40 and 4.45 for any period of time on appeal.   

Additionally, the Board notes that the Veteran's service-connected degenerative disc disease of the cervical spine has been characterized to include a history of headaches.  Migraine headaches are evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).  Under this Code, a 0 percent disability rating is assigned for less frequent attacks.  A 10 percent disability evaluation is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

At the May 2009 VA examination, the Veteran reported that he has headaches associated with neck pain nearly every day.  It was noted in this examination report that the headaches are not prostrating, and ordinary activity is possible.  At the April 2004 VA neurological disorder examination, it was noted that the Veteran has a history of headaches.  When his spine flares up, he will get headaches.  His spine flares up about 8 times per year for about 3 to 6 days each time.  It was noted that, in the past year, the Veteran probably missed 6 weeks of work due to neck pain with the headache.

While the Board has considered the Veteran's complaints regarding his headaches, the Board notes that it was specifically indicated at the May 2009 VA examination that these headaches are not prostrating.  To the extent that the Veteran described his headaches at the April 2004 VA neurological disorder examination, the Board notes that the Veteran reported missing 6 weeks of work due to neck pain with headaches.  Nevertheless, the Board finds that an increased rating is not warranted for the Veteran's headaches under Diagnostic Code 8100.  The Veteran asserted that he missed work due to neck pain combined with a headache, not that the headaches in and of themselves were completely prostrating and the sole cause of his missing work.  Additionally, as noted, the examiner did not diagnose the Veteran with prostrating headaches.  While the Veteran is certainly competent to describe headaches, the Board places more probative weight on the opinion of the VA clinician in determining whether the headaches that he has described are prostrating.  Therefore, as the greater weight of evidence is against finding that the Veteran has prostrating headaches, the Board finds that a separate compensable rating is not warranted under Diagnostic Code 8100.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected degenerative disc disease of the cervical spine with history of headaches is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board concludes that the preponderance of the evidence is against assigning a rating in excess of 20 percent for the Veteran's service-connected degenerative disc disease of the cervical spine with history of headaches.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  Hart, supra.


2.  Entitlement to an evaluation in excess of 10 percent disabling for intervertebral disc disease of the lumbar spine with spondylosis. 

The Board notes that the Veteran's service-connected intervertebral disc disease of the lumbar spine with spondylosis is assigned a 10 percent evaluation under Diagnostic Code 5243.  The Veteran is seeking a higher rating. 

As an initial matter, the Board notes that the Veteran's claim for an increased rating for his cervical spine disability was received in January 2004.  The Veteran did not submit a claim at this time for an increased evaluation for his service-connected lumbar spine disability.  However, the RO indicated in the April 2004 rating decision that a July 9, 2003, post-service medical record documented increased pain with radiation down the legs.  Based on this evidence, the RO determined that an increased rating of 10 percent should be granted for painful or limited motion of a joint or group of minor joints, effective July 9, 2003, as this is the date shown in the medical evidence that this condition permanently worsened. 

38 C.F.R. § 3.157(b) provides that 'once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of' certain types of evidence will be accepted as an informal claim for increased benefits or an informal claim to reopen.  Among these types of evidence are reports of examination or hospitalization by VA or uniformed services and evidence from a private physician or laymen.

In this case, the Board notes that the July 9, 2003, medical record submitted by the Veteran was a private medical record.  38 C.F.R. § 3.157(b)(2) reflects that the date of receipt of evidence from a private physician or layman will be accepted when the evidence furnished by or in behalf of the claimant is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits.  The Board notes that this private medical evidence was not received at the Board until March 4, 2004.  Regardless, as the RO has already construed the period of time on appeal with regard to this claim as dating back to July 9, 2003, the Board will as well construe the period of time on appeal with regard to the Veteran's claim for an increased rating for his lumbar spine disability as beginning on July 9, 2003 .

During the pendency of this appeal, VA amended the rating schedule for evaluating disabilities of the spine under 38 C.F.R. § 4.71a.  These revisions, codified in Diagnostic Codes 5235 through 5243, became effective on September 26, 2003.  61 Fed. Reg. 51,457; 68 Fed. Reg. 51,458 (Aug. 27, 2003);  See also 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2010).  The new criteria include a revision of 38 C.F.R. § 4.71a, to include Plate V, Range of Motion of Cervical and Thoracolumbar Spine.  The Board is required to consider the claim in light of both the former and revised schedular rating criteria.  VA's Office of General Counsel has determined that the amended rating criteria, if favorable to the claim, can be applied only for periods from and after the effective date of the regulatory change.  However, both the old and the new regulations will be considered for the period after the change was made.  See VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g) (West 2002). 

Diagnostic Code 5289, applicable prior to September 26, 2003, assigns a 40 percent evaluation for favorable ankylosis of the lumbar spine and a 50 percent evaluation for unfavorable ankylosis of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003). 

Diagnostic Code 5292, applicable prior to September 26, 2003, assigns a 10 percent evaluation for slight limitation of motion of the lumbar spine and a 20 percent evaluation for moderate limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  A maximum 40 percent evaluation is assigned for severe limitation of motion.  Id.

The Board notes that words such as 'severe,' 'moderate,' and 'mild' are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2010).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2010).

Diagnostic Code 5295, applicable prior to September 26, 2003, assigns a 0 percent rating for a lumbosacral strain with slight subjective symptoms only.  A 10 percent is assigned for a lumbosacral strain with characteristic pain on motion.  A 20 percent rating is assigned for a lumbosacral strain when it was manifested by muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.   A 40 percent is assigned for severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldwaite's sign, with marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

The schedule for rating spine disabilities was changed, effective September 26, 2003, to provide for the evaluation of all spine disabilities under a new General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243).  Diagnostic codes for all diseases and injuries to the spine were renumbered.  

Under the current General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned for forward flexion of the cervical spine at 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010).

For VA compensation purposes, normal forward flexion of the lumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) (2010).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Most recently, the Veteran underwent a VA spine examination in May 2009. The examiner indicated in a June 2009 addendum that she reviewed the claims file.  At this examination, the Veteran reported that he has episodes of his back 'going out' off and on.  The Veteran reported numbness and tingling in his gluteus maximus bilaterally that extends down the back of the legs into the bottom of the feet.  Mostly, he has a dull ache in the lumbar spine.  The Veteran reported that he developed erectile dysfunction within 1 year of his initial back injury.  The Veteran reported no incapacitating episode for the thoracolumbar region during the past 12-month period.  The Veteran's gait was noted as normal.  No abnormal spinal curvatures were noted, and the examiner noted no thoracolumbar spine ankylosis.  With regard to objective abnormalities of the thoracic sacrospinalis, no spasm, atrophy, guarding, weakness, or tenderness was noted bilaterally.  Pain with motion was noted bilaterally.  The examiner noted that there is not muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Upon detailed motor examination, hip flexion, hip extension, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension were all noted as being active movement against full resistance.  Muscle tone was noted as normal. Detailed sensory examination revealed that the Veteran's lower extremities were normal to vibration, pain, light touch, and position sense bilaterally.  Detailed reflex examination of the Veteran's abdominal, knee jerk, ankle jerk, and plantar were normal bilaterally.  With regard to range of motion of the lumbar spine, the Veteran was noted as having a flexion of 0 to 55 degrees, an extension of 0 to 30 degrees, left lateral flexion of 0 to 30 degrees, left lateral rotation of 0 to 30 degrees, right lateral flexion of 0 to 30 degrees, and right lateral rotation of 0 to 30 degrees.  The examiner noted no objective evidence of pain on active range of motion.  The examiner noted that there was objective evidence of pain following repetitive motion.  However, there were no additional limitations after 3 repetitions of range of motion.  The examiner noted that the Veteran stops movement when he feels pain in the lumbar spine. 

The Board notes that the Veteran also underwent a VA examination in June 2005.  The examiner reviewed the claims file.  The Veteran reported pain in the lumbosacral spine with problems with the lower extremities, to include some numbness and tenderness along the course of the sciatic nerves.  The Veteran complained of pain, weakness, stiffness, fatigability, and lack of endurance.  The Veteran reported that he has no flare-ups and is bothered all the time.  He was told to stop work in December 2004.  Examination of the lower spine reveals tenderness beginning about L3 and into the S1 area.  Both sacral iliac joints are tender.  The sciatic notches tender, and there is tenderness along the course of the sciatic nerves bilaterally.  The Veteran tends to feel there is some numbness in his lower extremities relative to the plastic probe.  With regard to range of motion of the lumbar spine, the Veteran was noted as having a forward flexion to 80 degrees, a backward flexion to 30 degrees, left lateral flexion to 30 degrees, left lateral rotation to 65 degrees, right lateral flexion to 30 degrees, and right lateral rotation to 40 degrees.  Repetitive motion did not yield changes.  The examiner noted that there was pain at the limits of motion of the back.  There were no postural or neurological abnormalities.  The Veteran's reflexes worked well.  The only incapacitating episode was when he fell off a tank in 1970.  Lumbosacral spine x-rays reports indicated foraminal narrowing at L2-L3, L3-L4, L4-L5, and L5-S1.   

The Board also reviewed relevant VA and private medical records.  In an August 2006 VA treatment record, the Veteran was noted as having lumbar radiculopathy.  In an August 2004 private medical record from Carolina Neurosurgical Services, the Veteran denied shooting pain down his lower extremities.  He reported occasional tingling in his feet.  In an April 2004 private medical record from Cape Fear Valley Health System, Inc., the Veteran was noted as having fairly good range of motion with regard to his back.  In a July 2003 medical record from Cape Fear Neurology Associates, the Veteran was diagnosed with chronic lumbar spondylosis with radiculopathy.  

With regard to assigning an increased rating under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran was noted as having a flexion of 0 to 55 degrees at the May 2009 VA examination.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  As such, the Board will increase the evaluation assigned to the Veteran's service-connected lumbar spine disability to 20 percent, effective May 5, 2009, the date of this examination report.  The Board has considered assigning an evaluation of 20 percent for the entire period of time on appeal.  However, there is no medical evidence of record prior to May 5, 2009, reflecting that the Veteran's forward flexion of the thoracolumbar spine is limited to greater than 30 degrees but not greater than 60 degrees.  In the June 2005 VA examination report, the Veteran was noted as having a forward flexion to 80 degrees.  Moreover, there is no medical evidence of record reflecting that the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or that the Veteran experiences muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  With regard to assigning an evaluation in excess of 20 percent, the Board notes that there is no medical evidence of record reflecting that the Veteran has favorable or unfavorable ankylosis of the thoracolumbar spine or the entire spine, or that the Veteran has forward flexion of the thoracolumbar spine of 30 degrees or less.  As such, an evaluation in excess of 20 percent is not warranted under the General Rating Formula for Diseases and Injuries of the Spine.

With regard to applying the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board finds no indication in the medical evidence of record that the Veteran has been prescribed bedrest by a physician for his service-connected lumbar spine disability at any point during the period of time on appeal.  It was specifically noted in the May 2009 VA examination report that the Veteran did not have any incapacitating episodes related to his lumbar spine disability in the past 12 months.  With no clinical evidence of prescribed bedrest by a physician due to his service-connected lumbar spine disability, an increased rating cannot be assigned under this criteria.

The Board also notes that, according to Note (1), any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, must be evaluated separately under the appropriate diagnostic code.  

There is no evidence of record reflecting that the Veteran has bowel impairment or bladder impairment associated with his service-connected lumbar spine disability.  However, the Veteran has been noted as having lumbar radiculopathy.  Specifically, he was noted in an August 2006 VA treatment record as having lumbar radiculopathy.  He was also diagnosed in a July 2003 medical record from Cape Fear Neurology Associates with chronic lumbar spondylosis with radiculopathy.  However, at the May 2009 VA examination, upon detailed motor examination, hip flexion, hip extension, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension were all noted as having active movement against full resistance.  Muscle tone was noted as normal.  Detailed sensory examination revealed that the Veteran's lower extremities were normal to vibration, pain, light touch, and position sense bilaterally.  Detailed reflex examination of the Veteran's abdominal, knee jerk, ankle jerk, and plantar were normal bilaterally.  Therefore, while the Board notes that the Veteran has been diagnosed with lumbar radiculopathy, in light of the findings documented in the May 2009 VA examination report, the Board finds that the objective, clinical evidence of record does not reflect that the resulting symptoms related to this radiculopathy are beyond slight in nature, as required to warrant an increased rating under Diagnostic Code 8520.  As such, the Board concludes that a separate 10 percent rating is not warranted for either lower extremity under the criteria of Diagnostic Code 8520 based on mild, incomplete paralysis of the sciatic nerve.

Additionally, the Board notes that the Veteran reported at the May 2009 VA examination that he developed erectile dysfunction within 1 year of his initial back injury.  The examiner noted that the Veteran had erectile dysfunction and further noted that the etiology of this symptom is not unrelated to the Veteran's claimed disability.  Diagnostic Code 7522 provides for a single 20 percent rating where the evidence shows deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115(b), Diagnostic Code 7522 (2010).  A footnote to this diagnostic code indicates that claims for penis deformities should be reviewed for entitlement to special monthly compensation (SMC).  See 38 U.S.C.A. §§ 1114(k) (West 2002); 38 C.F.R. § 3.350(k) (2010).  SMC is payable for anatomical loss or loss of use of a creative organ.  Id.

In this case, there is no indication in the medical evidence of record, nor has the Veteran asserted, that he has a deformity of the penis.  As such, an increased rating is not warranted under Diagnostic Code 7522.  However, with regard to establishing entitlement to SMC based upon anatomical loss or loss of use of a creative organ, the Board finds that the May 2009 VA examiner indicated that the Veteran has erectile dysfunction that is related to his service-connected spine disability.  As such, the Board finds that entitlement to SMC based upon loss of use of a creative organ should be granted for the Veteran's erectile dysfunction.  See 38 U.S.C.A. §§ 1114(k) (West 2002); 38 C.F.R. § 3.350(k) (2010).

With regard to the possibility of assigning an increased rating under the applicable criteria prior to September 26, 2003, the Board again notes that there is no medical evidence of record reflecting that the Veteran has favorable or unfavorable ankylosis of the lumbar spine.  As such, an increased rating is not available under Diagnostic Code 5289, as in effect prior to September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003). 

With regard to assigning an increased rating under the criteria set forth in Diagnostic Code 5292, applicable prior to September 26, 2003, the Board acknowledges that words such as 'slight,' 'moderate,' and 'severe' are not defined in the Rating Schedule.  However, upon review of the relevant medical evidence of record, the Board does not find that the Veteran's lumbar spine disability manifested in moderate or severe limitation of motion prior to May 5, 2009, or in severe limitation as of May 5, 2009.  In an April 2004 private medical record from Cape Fear Valley Health System, Inc., the Veteran was noted as having fairly good range of motion with regard to his back.  In the June 2005 VA examination report, the Veteran was noted as having a forward flexion to 80 degrees, a backward flexion to 30 degrees, left lateral flexion to 30 degrees, left lateral rotation to 65 degrees, right lateral flexion to 30 degrees, and right lateral rotation to 40 degrees.  Therefore, as the Veteran's range of motion was noted as being fairly good in April 2004, and the June 2005 VA examination revealed minimal limitation of motion, the Board finds that a rating in excess of the Veteran's already assigned 10 percent evaluation is not warranted under Diagnostic Code 5292 for the period of July 9, 2003, to May 4, 2009, based on the criteria set forth in Diagnostic Code 5292 prior to September 26, 2003.  With regard to assigning a rating in excess of the Veteran's currently assigned 20 percent for the period of May 5, 2009, to the present under Diagnostic Code 5292 based on the criteria set forth in Diagnostic Code 5292 prior to September 26, 2003, the Board acknowledges that the Veteran's flexion was noted as being significantly decreased in the May 2009 VA examination report.  However, his extension, lateral flexion, and lateral rotation were all noted as normal.  There is no other medical evidence from May 5, 2009, to the present suggesting limitation of motion more severe than recorded at the May 2009 VA examination.  As such, the Board finds that a rating in excess of the Veteran's already assigned 20 percent is not warranted under Diagnostic Code 5292 for the period of May 5, 2009, to the present based on the criteria set forth in Diagnostic Code 5292 prior to September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

With regard to assigning an increased rating under the criteria set forth in Diagnostic Code 5295, applicable prior to September 26, 2003, there is no medical evidence of record for the period of July 9, 2003, to May 4, 2009, reflecting that the Veteran's lumbar spine disability manifested by muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position, or listing of the whole spine to the opposite side.  As such, the Board finds that a rating in excess of the Veteran's already assigned 10 percent is not warranted under Diagnostic Code 5295 for the period of July 9, 2003, to May 4, 2009, based on the criteria set forth in this diagnostic code prior to September 26, 2003.  With regard to assigning an increased rating as of May 5, 2009, the Board notes that the Veteran is already receiving a 20 percent evaluation under the General Rating Formula for Diseases and Injuries of the Spine for complaints related to motion.  Limitation of motion due to complaints of pain is considered in evaluating the Veteran under the General Rating Formula for Diseases and Injuries of the Spine.  There is no medical evidence of record documenting loss of lateral spine motion or listing of the whole spine to the opposite side.  As such, the Board finds that an increased rating is not warranted under Diagnostic Code 5295 for the period of May 5, 2009, to present based on the criteria set forth in this diagnostic code prior to September 26, 2003.

With regard to assigning a higher disability rating according to 38 C.F.R. § 4.40 and 4.45, the Board notes that the Veteran has complained of pain, weakness, stiffness, fatigability, and lack of endurance throughout the course of his appeal.  However, it was specifically noted at the May 2009 VA examination that there were no additional limitations after 3 repetitions of range of motion.  Also, range of motion results noted in that report contemplate limitation resulting from pain, as it was noted by the examiner that the Veteran stopped movement on range of motion testing when he experienced pain.  It was also noted at the June 2005 VA examination that repetitive motion did not yield changes.  Therefore, while the Board notes the Veteran's complaints of pain, weakness, stiffness, fatigability, and lack of endurance, there is simply no objective evidence of record reflecting that the Veteran experiences additional functional loss or limitation of motion due to such symptoms.  As such, an increased evaluation cannot be assigned under 38 C.F.R. § 4.40 and 4.45 for any period of time on appeal.   

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected intervertebral disc disease of the lumbar spine with spondylosis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Resolving all reasonable doubt in favor of the Veteran, the Board concludes that the evidence supports the assignment of an evaluation of 20 percent for the Veteran's service-connected intervertebral disc disease of the lumbar spine with spondylosis for the period of May 5, 2009, to present.  Additionally, the Board concludes that that the evidence supports the grant of entitlement to SMC for loss of use of a creative organ.  The Board concludes that the preponderance of the evidence is against assigning a rating in excess of 20 percent for the Veteran's service-connected intervertebral disc disease of the lumbar spine with spondylosis for the period of May 5, 2009, to the present, or a rating in excess of 10 percent for the period of time on appeal prior to May 5, 2009.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and applied appropriately.  Hart, supra.


ORDER

Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the cervical spine with history of headaches is denied.

Entitlement to an evaluation in excess of 10 percent for service-connected intervertebral disc disease of the lumbar spine with spondylosis for the period of July 9, 2003, to May 4, 2009, is denied.

Entitlement to a 20 percent evaluation for service-connected intervertebral disc disease of the lumbar spine with spondylosis for the period of May 5, 2009, to the present, is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to SMC for loss of use of a creative organ is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

With regard to the claim for entitlement to TDIU, the Board has determined that additional development is necessary prior to the adjudication of this claim.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).  Disabilities resulting from a common etiology or from a single accident are considered one disability.  Id.  In addition, disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, are considered one disability under this section.  Id.

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b) (2010).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

In this case, the Board notes that the Veteran is service connected for the following disabilities: posttraumatic stress disorder (PTSD) (30%), cervical spine disability with history of headaches (20%), lumbar spine disability (20%), left shoulder bursitis (0%), right shoulder bursitis (0%), hallux valgus of the left foot with history of left little toe fracture (0%), hallux valgus of the right foot with history of right big toe fracture (0%), left ear hearing loss (0%), right foot dermatophytosis (0%), and status post right distal radial nerve laceration (0%).

As noted, under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  The Board notes that the Veteran's total combined rating, in consideration of 38 C.F.R. § 4.16(a), is 55 percent according to Table 1 of 38 C.F.R. § 4.25.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.25 (2010).  Even considering the Veteran's disabilities of the cervical and the lumbar spine as one disability under 38 C.F.R. § 4.16(a), the Veteran's service-connected disabilities do not meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a) (2010).  Combining the 20 percent evaluation assigned to the Veteran's lumbar spine disability with the 20 percent evaluation assigned to his cervical spine disability, the Veteran's combined, single rating for his service-connected spine disabilities is 36, or rounded to 40.  Therefore, the Veteran does not have a single disability rated at least 60 percent disabling, nor does he have a total combined rating to 70 percent. 

Regardless, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. §4.16(b).  See Bowling, 15 Vet. App. at 6.  For a Veteran to prevail on a claim for entitlement to TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough; the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

In the May 2009 VA examination report, the examiner noted that the Veteran retired in December 2004 due to physical problems related to his cervical spine degenerative disc disease with radiculopathy.  The Board notes, however, that the fact that the Veteran retired from one position due to medical concerns related to a service-connected disability does not necessarily mean that he is completely unable to secure and follow any substantially gainful occupation by reason of his service-connected disabilities.

Therefore, the Board will afford the Veteran a VA examination for the proper assessment of this claim.  38 U.S.C.A. § 5103A (West 2002).  As such, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether he is precluded, by reason of service-connected disabilities from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Additionally, the RO should take this opportunity to verify that all necessary development for the Veteran's claim for entitlement to TDIU has been conducted.  Specifically, the RO should provide the Veteran with a notice letter detailing the requirements for establishing entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.

2. Schedule the Veteran for an appropriate VA examination for his claim for entitlement to TDIU.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  The examiner should elicit a history from the Veteran regarding his recent employment and examine the Veteran thoroughly.  After reviewing the file, noting the Veteran's reported history, and examining the Veteran, the examiner should render an opinion as to whether the Veteran is precluded by reason of his service-connected disabilities from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  The examiner is advised that only symptoms related to the Veteran's service-connected disabilities (PTSD, cervical spine disability with history of headaches, lumbar spine disability, left shoulder bursitis, right shoulder bursitis, hallux valgus of the left foot with history of left little toe fracture, hallux valgus of the right foot with history of right big toe fracture, left ear hearing loss, right foot dermatophytosis, and status post right distal radial nerve laceration) should be considered in determining whether the Veteran is precluded from obtaining and maintaining employment.  Symptoms related to nonservice-connected disabilities should be not be considered in this determination.   

The examiner should provide a complete rationale for any opinions provided.

3. Then, readjudicate the claim.  In the event that the claim is not resolved to the satisfaction of the Veteran, he should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


